DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Remarks filed on 23 April 2021. 
Claims 1-20 are pending in this application.


Claim objections
Claim 1 is objected to because of the following informalities:
In claim 1, lines 5-6, it recites “wherein the physical resource distribution, wherein the physical resource distribution document”. It should be amended as “wherein the physical resource distribution document”. “wherein the physical resource distribution” should be deleted. (see independent claims 11 and 18).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a data storage or access mechanism” and “a data receiver mechanism” in claim 1, “image-capturing device configure to” in claims 3 and 5 and “short-range wireless receiver configure to” in claim 7.
entirely hardware embodiment, an entirely software embodiment (including firmware,Page 7 of 31 AttyDktNo: 9066US1.014033.3449 resident software, micro-code, etc.), or an embodiment combining software and hardware aspects that may generally be referred to herein as a "system."”, paragraph [0035] that discloses “a short-range wireless tag/chip, such as a Near-Field Communication (NFC) tag 210 embedded within the physical resource distribution request document 200…the resource distribution request document 200 is a hard-copy bill or the like”, paragraph [0007] that discloses “the data receiver mechanism further defines an image-capturing device configured to capture an image” and paragraph [0058] that discloses “an image-capturing device 380-B (e.g., camera or the like)”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balsan et al. (US. Patent. 8,346,210 B2) in view of Yamazaki et al. (US Pub. 2005/0140495 A1) and further in view of Khan (US. Pub. 2011/0320293 A1).
 	Balsan and Khan were cited in the previous Office Action.

As per claim 1, Balsan teaches the invention substantially as claimed including A system for facilitating electronic resource distribution (Balsan, Fig. 1, 100, 107 services platform, 101n user equipment (UE); Col 2, lines 17-19, FIG. 1 is a diagram of a communication system capable of managing services using bearer tags; Col 9, lines 25-28, the use of a one tap mode of operation for managing (e.g., activating, subscribing, etc.) a service may improves overall convenience to the user when accessing the service), the system comprising: 
a physical resource distribution document configured to authorize distribution of resources from a resource provider to a resource recipient identified on the physical resource distribution document (Balsan, Fig. 1, 105n Bearer Tag; Fig. 6A, 601 Mobile Mail $4.99/month…Tap to subscribe; Col 3, lines 62-65, The bearer tags 105a-105n…printed on any of a variety of materials capable of supporting the tag (e.g., packaging material, a sticker, a poster, a card, etc.) (as physical resource distribution document); Col 4, lines 44-51, the services platform 107 links the service information contained in the bearer tags 105a-105n with their corresponding services to activate, modify, or otherwise manage the services on the UEs 101a-101n. In certain embodiments, the services platform 107 also interacts with the network billing system 109 to coordinate payment and billing for the services; Col 12, Table 2, scenario (3) Bearer tag 105 is used to trigger authorization to download an application; Fig. 9a, 901 Consumer taps the device to the NFC tag to activate the service; [Examiner noted: the bearer tag contains the service subscription (as resources distribution) information that once taped by the consumer device to authorize the distribution of the services/resources from server platform to user equipment]); 
a data storage or access mechanism disposed on or within the physical resource distribution document, wherein the data storage or access mechanism stores or provides wireless network or application access to instructions for subsequent resource distributions between the resource provider and the resource recipient (Balsan, Fig. 6A, 611; Col 3, lines 50-67, The system 100 also near field communication (NFC) tag (as data storage or access mechanism)…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105. It is contemplated that in other embodiments, the bearer tag 105 may contain additional service related information (e.g., expiration date, use restrictions, etc.); Col 10, lines 48-56, the bearer tag may be configured to activate any dependent features (e.g., a data plan) in addition to the requested service. For example, bearer tag 601 may be used to subscribe to an Mobile Mail e-mail service (as provides wireless network). In this example, the services platform 107 is configured to require a data plan when subscribing to the Mobile Mail service. On activation of the tag 601 by a UE 101, the services platform automatically initiates subscription to a data plan along with activating the service [Examiner noted: the bearer tag/NFC provides mobile mail e-mail service (as provide wireless network) access to instruction for the subscription (as subsequent resource distribution, also see Abstract, lines 7-9, initiates management of the one or more services based on the service information according to a predetermined or recurring billing arrangement) of the service between the service platform and UE]); and 
a mobile communication device including a memory, a processor in communication with the memory and a data receiver mechanism in communication with the processor (Balsan, Fig. 1, user equipment (UE); Col 1, lines 41-45, an apparatus comprising a processor and a memory storing executable readers capable of reading the bearer tags 105a-105n, e.g., a near field communication (NFC) reader), and configured to receive or provide wireless network or application access to the instructions for subsequent resource distributions between the resource provider and the resource recipient (Balsan, Fig. 7, 701, 703; Col 12, lines 48-60, the bearer tag 701 corresponds to an E-mail subscription service costing $4.99 per month with one month free on activation. The user of device 703 initiates a request to activate the E-mail service by tapping the device 703 on or near the bearer tag 701. The device 703 reads the NFC tag and requests activation of the service via, for example, the services platform 107. If this is a first tap 705 by the device 703 on the bearer tag 701, the services platform 107 processes the request and activates the service according to a predetermined billing arrangement (e.g., bill the service directly to the user's phone bill). The services platform 107 displays a confirmation message 707 presenting the billing information and asking for the user's consent to proceed with the subscription).

Balsan fails to specifically teach wherein in the physical resource distribution, wherein in the physical resource distribution document is a financial institution check.

	However, Yamazaki teaches wherein in the physical resource distribution, wherein in the physical resource distribution document is a financial institution check (Yamazaki, Fig. 1A, 501 Check, 502 (wireless tag); [0072] lines 5-6, The plurality of wireless tags 502 may be embedded in the check 501; also see [0081] lines 2-3, sending and receiving signals between the memory 1001 in a wireless tag and the reader/writer 1002).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Balsan with Yamazaki because Yamazaki’s teaching of providing a wireless tag embedded in the check would have provided Balsan’s system with the advantage and capability to allow the data information to be stored within the wireless tag and associated with corresponding check which improving the user experience and system efficiency.

Balsan and Yamazaki fail to specifically teach the subsequent resource distributions requested and processed electronically absent issuance of a subsequent physical resource distribution document, wherein the instructions include a resource provider identifier, a resource storage identifier associated with the resource provider.

However, Khan teaches the subsequent resource distributions requested and processed electronically absent issuance of a subsequent physical resource distribution document (Khan, Fig. 1, 102 NFC device, 104 Smart poster (as physical resource distribution document), 108 transceiver; [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104.(as requested and processed electronically absent issuance of a physical resource distribution document)),
wherein the instructions include a resource provider identifier, a resource storage identifier associated with the resource provider (Khan, [0019] lines 13-16, the smart poster content information may include a menu item identifier, a content provider code (CLC) (as resource storage identifier), a tag location code (TLC), and a location identifier (e.g., an IP address, a URL, a URI, and the like) associated with one or more backend servers in the merchant ordering and payment system 106; [0022] lines 1-9, Where wireless transceiver 108 and/or barcode 114 provide a location identifier (as resource provider identifier) associated with the merchant ordering and payment system 106 a wallet application 116 is configured to contact a specialized server (e.g., a management server 118 FIG. 2) that may access a database that maps identification numbers to content provider servers to get content data (e.g., content provider server 122 in FIG. 2).  The specialized server may then use a CLC to contact server 122 to obtain content data associated with the tapped smart poster 104 menu 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Balsan and Yamazaki with Khan because Khan’s teaching of saving the order information within the NFC enabled device that allow future order to be processed without interfacing NFC enabled device with poster would have provided Balsan and Yamazaki’s system with the advantage and capability to enable the user to easily placing the order without entering the store which Improving the processing speed of the resource (transaction/payment) distribution.

As per claim 2, Balsan, Yamazaki and Khan teach the invention according to claim 1 above. Balsan further teaches wherein the data storage or access mechanism is further defined as computer-readable indicia disposed on the physical resource distribution document, wherein the computer- readable indicia stores the instructions for subsequent resource distributions between the resource provider and resource recipient (Balsan, Col 3, lines 54-59, the bearer tag 105 is a near field communication (NFC) tag, radio frequency identification (RFID) tag…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag services to activate, modify, or otherwise manage the services on the UEs 101a-101n. In certain embodiments, the services platform 107 also interacts with the network billing system 109 to coordinate payment and billing for the services; Col 12, Table 2, scenario (3) Bearer tag 105 is used to trigger authorization to download an application; Fig. 9a, 901 Consumer taps the device to the NFC tag to activate the service). In addition, Khan teaches the subsequent resource distributions requested and processed absent issuance of the subsequent physical resource distribution document (Khan, Fig. 1, 102 NFC device, 104 Smart poster (as physical resource distribution document), 108 transceiver; [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104.(as requested and processed electronically absent issuance of a physical resource distribution document)).

As per claim 3, Balsan, Yamazaki and Khan teach the invention according to claim 2 above. Balsan further teaches wherein the data receiver mechanism further comprises an image-capturing device configured to capture an image of the computer-readable indicia and wherein the processor is configured to read the computer-readable indicia to identify the instructions and execute the instructions (Balsan, Col 4, lines 34-38, A barcode reader relies on optical technology to read a barcode. Typically, the barcode reader's photo sensors optically scan a barcode to convert the bars comprising a barcode image into one or more alphanumeric characters. These characters then represent the code; Col 1, lines 41-45, an apparatus comprising a processor and a memory storing executable instructions that if executed cause the apparatus to initiate determination of service information related to one or more services from a bearer tag; Col 3, lines 65- Col 4, line 4, The UEs 101a-101n each include one or more readers capable of reading the bearer tags 105a-105n, e.g., a near field communication (NFC) reader…barcode reader, camera).

As per claim 4, Balsan, Yamazaki and Khan teach the invention according to claim 1 above. Balsan teaches wherein the data storage or access mechanism is further defined as computer-readable indicia disposed on the physical resource distribution document (Balsan, Col 3, lines 54-59, the bearer tag 105 is a near field communication (NFC) tag, radio frequency identification (RFID) tag…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105; Col 4, lines 44-51, services to activate, modify, or otherwise manage the services on the UEs 101a-101n. In certain embodiments, the services platform 107 also interacts with the network billing system 109 to coordinate payment and billing for the services). In addition, Khan further teaches wherein the computer- readable indicia provides network-access or application-access to the instructions for subsequent Page 26 of 31AttyDktNo: 9066US1.014033.3449resource distributions between the resource provider and resource recipient to be, at least one of, requested and processed absent issuance of the subsequent physical resource distribution document (Khan, [0018] lines 22-26, wireless transceiver 108 residing in or on the smart poster may direct the wireless smart device to access a portion of merchant ordering and payment system 106 specific to the good or service advertised by the smart poster (e.g., portion could include any of management server 118, content provider server 122, or website 120, FIG. 2); [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104.(as requested and processed electronically absent issuance of a physical resource distribution document)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Balsan and Yamazaki with Khan because Khan’s teaching of accessing the network for payment transactions (as resource distribution) by using saved order information without interfacing NFC tag would have provided Balsan and Yamazaki’s system with the advantage and capability to allow the user to easily placing the order by accessing the network which improving the system efficiency.

As per claim 5, Balsan, Yamazaki and Khan teach the invention according to claim 4 above. Khan further teaches wherein the data receiver mechanism further comprises an image-capturing device configured to capture an image of the computer-readable indicia and wherein the processor is configured to read the computer-readable indicia to provide access to a network site or an application that stores the instructions and executes the instructions (Khan, [0021] lines 1-13, device 102 may also receive information regarding the ordering and payment of goods and/or services via interfacing with a barcode 114 included on smart poster. NFC enabled device 102 may include a camera that is used to scan or capture barcode 114 on smart poster 104. Barcode 114 may include a location identifier associated with the merchant ordering and payment system 106 for ordering and purchasing goods and/or services. An application of NFC enabled device 102 may read the barcode captured by website and/or a backend server or system 106 location for ordering and purchasing a merchant's goods; [0025] lines 3-4, executed by a processor in NFC enabled device 102).

As per claim 6, Balsan, Yamazaki and Khan teach the invention according to claim 1 above. Balsan further teaches wherein the data storage or access mechanism further comprises a short-range wireless tag embedded in the physical resource distribution document, wherein the short-range wireless tag stores the instructions for, at least one of, requesting and processing subsequent resource distributions between the resource provider and resource recipient (Balsan, Fig. 6A, 611; Col 3, lines 50-67, The system 100 also includes bearer tags 105a-105n with each bearer tag 105 corresponding, for example, to one or more services. In exemplary embodiments, the bearer tag 105 is a near field communication (NFC) tag…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105; Col 10, lines 48-56, the bearer tag may be configured to activate any dependent features (e.g., a data plan) in addition to the requested service. For example, bearer tag 601 may be used to subscribe to an Mobile Mail e-mail service. In this example, the services platform 107 is configured to require a data plan when subscribing to the Mobile Mail service. On activation of the tag 601 by a UE 101, the services platform automatically initiates subscription to a data plan along with activating short-range wireless communication technologies). In addition, Khan teaches the subsequent resource distributions absent issuance of the subsequent physical resource distribution document (Khan, Fig. 1, 102 NFC device, 104 Smart poster (as physical resource distribution document), 108 transceiver; [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Balsan and Yamazaki with Khan because Khan’s teaching of saving the order information within the NFC enabled device that allow future order to be processed without interfacing NFC enabled device with poster would have provided Balsan and Yamazaki’s system with the advantage and capability to enable the user to easily placing the order without entering the store which Improving the processing speed of the resource (transaction/payment) distribution.

As per claim 7, Balsan, Yamazaki and Khan teach the invention according to claim 6 above. Balsan further teaches wherein the data receiver mechanism further comprises a short-range wireless receiver configured to, in response to the mobile communication device being within a prescribed near-field distance of the short-range wireless tag, read the instructions for subsequent resource distributions between the resource provider and resource recipient (Balsan, Col 3, lines 65-67, The UEs 101a-101n each include one or more readers capable of reading the bearer tags 105a-105n, e.g., a near field communication (NFC) reader; Col 4, lines 4-15, By way of example, NFC, RFID, contactless card, and similar technologies are short-range wireless communication technologies that enable the exchange of data between devices over short distances (e.g., the range for NFC is approximately 4 inches) (as prescribed near-field distance). In general, these technologies comprise two main components, a tag (e.g., attached to an object) and a reader (which can be implemented with the UEs 101a-101n). Communication between the reader and the tags occur wirelessly and may not require a line of sight between the devices; Col 12, lines 48-60, The device 703 reads the NFC tag and requests activation of the service via, for example, the services platform 107. If this is a first tap 705 by the device 703 on the bearer tag 701, the services platform 107 processes the request and activates the service according to a predetermined billing arrangement (e.g., bill the service directly to the user's phone bill). The services platform 107 displays a confirmation message 707 presenting the billing information and asking for the user's consent to proceed with the subscription) wherein the processor is configured to execute the instructions processor and a memory storing executable instructions that if executed cause the apparatus to initiate determination of service information related to one or more services from a bearer tag). In addition, Khan teaches the subsequent resource distributions requested and processed absent issuance of the subsequent physical resource distribution document (Khan, Fig. 1, 102 NFC device, 104 Smart poster (as physical resource distribution document), 108 transceiver; [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Balsan and Yamazaki with Khan because Khan’s teaching of saving the transaction information for future use without interfacing NFC enabled device with poster would have provided Balsan and Yamazaki’s system with the advantage and capability to enable the user to 

As per claim 8, Balsan, Yamazaki and Khan teach the invention according to claim 1 above. Khan further teaches requesting and processing subsequent resource distributions between the resource provider and resource recipient using a real-time processing network that provides for real-time distribution of resources from a first resource depository associated with the resource provider to a second resource depository associated with the resource recipient (Khan, [0018] lines 22-26, wireless transceiver 108 residing in or on the smart poster may direct the wireless smart device to access a portion of merchant ordering and payment system 106 specific to the good or service advertised by the smart poster (e.g., portion could include any of management server 118, content provider server 122, or website 120, FIG. 2); [0019], lines 21-23, direct NFC enabled device 102 to information (e.g., a website) regarding products or services available for order and purchase; [0022] lines 2-6, provide a location identifier associated with the merchant ordering and payment system 106 a wallet application 116 is configured to contact a specialized server (e.g., a management server 118 FIG. 2) (as distribution of resources from a first resource depository (wallet application) and second resource depository (management server) for processing the transaction/payment/resources).

As per claim 9, Balsan, Yamazaki and Khan teach the invention according to claim 1 above. Khan further teaches wherein the instructions further comprise instructions for loading subsequent requests for resource distribution within a resource distribution application or online portal (Khan, [0024] lines 7-12, store the order with the business card information for future reuse. In one embodiment, wallet application (as resource distribution application) 116 and web browser 112 may reside in a memory element 115 of NFC enabled device 102; [0025] lines 1-4, Wallet application 116 may include a software application (e.g., a midlet or smart card web server applications) that when executed by a processor in NFC enabled device 102 manages multiple softcards stored on the mobile device; [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104).

As per claim 10, Balsan, Yamazaki and Khan teach the invention according to claim 1 above. Balsan teaches wherein the data storage or access mechanism further stores or provides wireless network or application access (Balsan, Fig. 6A, 611; Col 3, lines 50-67, The system 100 also includes bearer tags 105a-105n with each near field communication (NFC) tag (as data storage or access mechanism)…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105. It is contemplated that in other embodiments, the bearer tag 105 may contain additional service related information (e.g., expiration date, use restrictions, etc.). In addition, Khan teaches the access to credentials associated with the resource provider for, at least one of, requesting and processing subsequent resource distributions between the resource provider and resource recipient absent issuance of the subsequent physical resource distribution document (Khan, [0026] lines 16-24, Wallet application 116 may communicate an order identification code, user phone number, and payment credentials to merchant ordering and payment system 106 identified by the URL, IP address, or URI provided by smart poster 104. Orders can be stored in wallet application 116 for future reference and submission, which may be advantageous as consumers will not have to recreate a new offer every time they enter or are near a store; [0034] lines 1-7, the consumer may use NEC enabled device 102 to submit an order for goods or services along with payment credentials (as credentials associated with the resource provider) and mobile phone number to merchant ordering system 106. Payment credentials will be processed by merchant ordering and payment system 106 to pay for the desired good, and details such as a quantity, color, size, or the like can be specified using wallet application 116; also see [0036] lines 1-13, the consumer or user has the option to save and/or store the future reference and submission along with business card information that may be obtained from smart poster 104…consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104).

As per claim 11, Balsan teaches the invention substantially as claimed including An apparatus for facilitating electronic resource distribution (Balsan, Fig. 1, 100, 107 services platform, 101n user equipment (UE); Col 2, lines 17-19, FIG. 1 is a diagram of a communication system capable of managing services using bearer tags; Col 9, lines 25-28, the use of a one tap mode of operation for managing (e.g., activating, purchasing, subscribing, etc.) a service may improves overall convenience to the user when accessing the service), the apparatus comprising: 
a physical resource distribution document configured to authorize distribution of resources from a resource provider to a resource recipient identified on the physical resource distribution document (Balsan, Fig. 1, 105n Bearer Tag; Fig. 6A, 601 Mobile Mail $4.99/month…Tap to subscribe; Col 3, lines 62-65, The bearer tags 105a-105n…printed on any of a variety of materials capable of supporting the tag (e.g., packaging material, a sticker, a poster, a card, etc.) (as physical resource distribution document); Col 4, lines 44-51, the services platform 107 links the service information contained in the bearer tags 105a-105n with their corresponding services to activate, modify, or otherwise manage the services on the payment and billing for the services; Col 12, Table 2, scenario (3) Bearer tag 105 is used to trigger authorization to download an application; Fig. 9a, 901 Consumer taps the device to the NFC tag to activate the service; [Examiner noted: the bearer tag contains the service subscription (as resources distribution) information that once taped by the consumer device to authorize the distribution of the services/resources from server platform to user equipment]); and 
a data storage or access mechanism disposed on or within the physical resource distribution document, wherein the data storage or access mechanism stores or provides wireless network or application access to instructions for subsequent resource distributions between the resource provider and the resource recipient (Balsan, Fig. 6A, 611; Col 3, lines 50-67, The system 100 also includes bearer tags 105a-105n with each bearer tag 105 corresponding, for example, to one or more services. In exemplary embodiments, the bearer tag 105 is a near field communication (NFC) tag (as data storage or access mechanism)…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105. It is contemplated that in other embodiments, the bearer tag 105 may contain additional service related information (e.g., expiration date, use restrictions, etc.); Col 10, lines 48-56, the bearer tag may be configured to activate any dependent features (e.g., a data plan) in addition to the requested service. For example, bearer tag 601 may be used to subscribe to an Mobile Mail e-mail service. In this example, the services platform 107 is configured to subscribing to the Mobile Mail service. On activation of the tag 601 by a UE 101, the services platform automatically initiates subscription to a data plan along with activating the service [Examiner noted: the bearer tag/NFC provides mobile mail e-mail service (as provide wireless network) access to instruction for the subscription (as subsequent resource distribution, also see Abstract, lines 7-9, initiates management of the one or more services based on the service information according to a predetermined or recurring billing arrangement) of the service between the service platform and UE]).

Balsan fails to specifically teach wherein in the physical resource distribution document is a financial institution check.

            However, Yamazaki teaches wherein in the physical resource distribution document is a financial institution check (Yamazaki, Fig. 1A, 501 Check, 502 (wireless tag); [0072] lines 5-6, The plurality of wireless tags 502 may be embedded in the check 501; also see [0081] lines 2-3, sending and receiving signals between the memory 1001 in a wireless tag and the reader/writer 1002).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Balsan with Yamazaki because Yamazaki’s teaching of providing a wireless tag embedded in the check would have provided Balsan’s system with the advantage and capability to 

Balsan and Yamazaki fail to specifically teach the subsequent resource distributions requested and processed electronically absent issuance of a subsequent physical resource distribution document, wherein the instructions include a resource provider identifier, a resource storage identifier associated with the resource provider.

However, Khan teaches the subsequent resource requested and processed electronically absent issuance of a subsequent physical resource distribution document (Khan, Fig. 1, 102 NFC device, 104 Smart poster (as physical resource distribution document), 108 transceiver; [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104.(as requested and processed electronically absent issuance of a physical resource distribution document)).
wherein the instructions include a resource provider identifier, a resource storage identifier associated with the resource provider (Khan, [0019] lines 13-16, the smart poster content information may include a menu item identifier, a content provider code (CLC) (as resource storage identifier), a tag location code (TLC), and a location identifier (e.g., an IP address, a URL, a URI, and the like) associated with one or more backend servers in the merchant ordering and payment system 106; [0022] lines 1-9, Where wireless transceiver 108 and/or barcode 114 provide a location identifier (as resource provider identifier) associated with the merchant ordering and payment system 106 a wallet application 116 is configured to contact a specialized server (e.g., a management server 118 FIG. 2) that may access a database that maps identification numbers to content provider servers to get content data (e.g., content provider server 122 in FIG. 2).  The specialized server may then use a CLC to contact server 122 to obtain content data associated with the tapped smart poster 104 menu item (CLC (as resource storage identifier) that associated with the backend servers in the merchant ordering and payment system (as resource provider) for obtaining content data)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Balsan and Yamazaki with Khan because Khan’s teaching of saving the order information within the NFC enabled device that allow future order to be processed without 

As per claims 12-13, they are apparatus claims of claims 2 and 4 respectively above. Therefore, they are rejected for the same reason as claims 2 and 4 respectively above.

As per claim 14, it is an apparatus claim of claim 6 above. Therefore, it is rejected for the same reason as claim 6 above. In addition, Balsan further teaches wherein the data storage or access mechanism further comprises a Near-Field Communication (NFC) tag embedded in the physical resource distribution document (Balsan, Fig. 6A, 611; Col 3, lines 50-67, The system 100 also includes bearer tags 105a-105n with each bearer tag 105 corresponding, for example, to one or more services. In exemplary embodiments, the bearer tag 105 is a near field communication (NFC) tag (as data storage or access mechanism)…that contains information related to the one or more corresponding services).

As per claims 15-17, they are apparatus claims of claims 8-10 respectively above. Therefore, they are rejected for the same reason as claims 8-10 respectively above.

As per claim 18, it is a method claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

As per claim 19, Balsan, Yamazaki and Khan teach the invention according to claim 18 above. Balsan further teaches wherein disposing a data storage or access mechanism on or within a physical resource distribution document further comprises disposing computer- readable indicia on the physical resource distribution document (Balsan, Col 3, lines 54-59, the bearer tag 105 is a near field communication (NFC) tag, radio frequency identification (RFID) tag (as disposing computer- readable indicia)…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105).

As per claim 20, Balsan, Yamazaki and Khan teach the invention according to claim 18 above. Balsan further teaches wherein disposing a data storage or access mechanism on or within a physical resource distribution document further comprises embedding a Near- Field Communication (NFC) tag within the physical resource distribution document (Balsan, Col 3, lines 54-59, the bearer tag 105 is a near field communication (NFC) tag, radio frequency identification (RFID) tag…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105).


Response to Arguments  
In the remark applicant’s argue in substance: 
(a), Regarding the claim elements "image-capturing device", " short-range wireless tag", “a data resource storage or access mechanism" and “data receiver mechanism". Applicant submits that after reading the specification one of ordinary skill in the art would understand this claim element to have sufficiently definite meaning as the name for the structure that performs the function.

(b), Khan does not teach or suggest disposing a data storage or access mechanism on financial institution check nor having the data storage or access mechanism store or provide wireless network or application access to instructions that include a resource provider and a resource storage identifier associated with the resource provider.


Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Examiner would like to point out that as explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
The claim limitations “a data storage or access mechanism” and “a data receiver mechanism” in claim 1, “image-capturing device” in claims 3 and 5 and “short-range wireless receiver” are generic placeholder that is modified by functional language and are not modified by sufficient structure for performing the claimed function. 
For example, the MPEP §2181(I)(A) explicitly cited that “The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for.".  
In addition, the MPEP §2181(I) (C) explicitly cited that “examiners will apply 35 U.S.C. 112(f) to a claim limitation that uses the term "step for" unless that term is modified by sufficient acts for performing the claimed function” and “A limitation will not invoke 35 U.S.C. 112(f) if there is a structural modifier that further describes the term "means" or the generic placeholder. For example, although a generic placeholder like "mechanism" standing alone may invoke 35 U.S.C. 112(f) when coupled with a a structural modifier (e.g., "detent mechanism")”.
The claim limitation “a data storage or access mechanism”, “a data receiver mechanism” (data receiver) in claim 1, “image-capturing device” in claims 3 and 5 and “short-range wireless receiver” are not modified by sufficient structure (or preceded by a structure modifier) for performing the claimed function. Therefore, applicant argument is not persuasive.

As to point (b), Examiner would like to point out that Khan specifically teach data storage or access mechanism store or provide wireless network or application access to instructions that include a resource provider and a resource storage identifier associated with the resource provider. For example, Khan teaches a smart poster that including wireless transceiver and barcode that contains the information including a content provider code (CLC) (as resource storage identifier), a tag location code (TLC), and a location identifier (as resource provider identifier) (e.g., an IP address, a URL, a URI, and the like) associated with one or more backend servers in the merchant ordering and payment system. And these information will allow the user to use the smartphone to access and contact the merchant ordering and payment system (see Khan, [0019] lines 13-16; [0022] lines 1-9, Where wireless transceiver 108 and/or barcode 114 provide a location identifier (as resource provider identifier) associated with the merchant ordering and payment system 106 a wallet application 116 is configured to contact a specialized server (e.g., a management server 118 FIG. 2) that may access a database that maps identification numbers to content provider servers to get content data (e.g., content provider server 122 in FIG. 2).  The specialized server may then use a CLC to contact server 122 to obtain content data associated with the tapped smart poster 104 menu item (CLC (as resource storage identifier) that associated with the backend servers in the merchant ordering and payment system (as resource provider) for obtaining content data)).
In addition, newly found art Yamazaki specifically teaches wherein in the physical resource distribution document is a financial institution check (see Yamazaki, Fig. 1A, 501 Check, 502 (wireless tag); [0072] lines 5-6, The plurality of wireless tags 502 may be embedded in the check 501; also see [0081] lines 2-3, sending and receiving signals between the memory 1001 in a wireless tag and the reader/writer 1002). Therefore, applicant argument is not persuasive.

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195